Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 14 October 2020, has been entered and the Remarks therein, filed 11 February 2021, are fully considered here.

Status of Claims
Claims 1-12, 14-19 and 21 are pending.
Claims 1-12 and 14-17 are withdrawn from consideration.
	Claims 18, 19 and 21 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/JP2015/005474, 10/30/2015.  Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of JAPAN 2014-222948, 10/31/2014, was filed on 28 April 2017.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 November 2020 and 19 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 U.S.C. § 112
	The rejection of Claims 18, 19 and 21 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the scope of enablement requirement, in the Non-Final Office Action mailed 14 October 2020, is withdrawn in view of Applicants' amendment received 11 February 2021, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 18 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Gay et al. (U.S. Patent Application Publication No. 2013/0195806 A1; Pub. Date: Aug. 1, 2013) as evidenced by Powell et al. ((1997) Int. J. Biochem. Cell. Biol. 29: 401-414) and Osumi et al. ((2008) Stem Cells 26: 1663-1672), and in view of Burgeson et al. (U.S. Patent Application Publication No. 2002/0142954 A1), and Bystrom et al. ((2006) Invest. Ophthamol. Vis. Sci. 47: 777-785).
[All references cited in the Non-Final Office Action mailed 14 October 2020.]

Gay et al. as evidenced by Powell et al. and Osumi et al. addresses some of the limitations of claim 18, and the limitations of claim 19.

A pharmaceutical composition comprises RPE cells, and a pharmaceutically acceptable carrier (pg. 2, para. [0017]). A method of treatment of a retinal degenerative condition comprises administering a pharmaceutical preparation comprising the RPE cells of a composition (pg. 6, para. [0070] [administering (b) a retinal epithelium pigment cell to the subject]).
Said composition or pharmaceutical preparation may be used for the treatment of a retinal degenerative condition, such as dry age-related macular degeneration, retinitis pigmentosa and Stargardt’s disease (pg. 7, para. [0076] [macular degeneration, retinitis pigmentosa, Stargardt’s disease]).
The RPE cells may be provided or cultured on a membrane for supporting growth of cells (pg. 28, para. [0285]). The membrane comprises a coating on at least one side, which is preferably a protein or glycoprotein, such as laminin (pg. 28, para. [0289]). The coating preferably contains laminin, especially laminin-1 or a fragment thereof (pg. 28, para. [0290]). The membrane and layer of cells may be transplanted into the eye of a patient in need thereof, e.g., in the treatment of, for example, age related macular 
	Regarding claim 19, the pharmaceutical preparation may comprise less than about 25% or 0.0001% of cells that may not be RPE cells (pg. 2, para. [0020]). At least 80% of the cells in said pharmaceutical composition may be PAX6+ (pg. 2, para. [0022]). The cell types provided by the described disclosure include, but are not limited to, RPE cells, and include vision associated neural cells, such as internuncial neurons (e.g., “relay” neurons) (pg. 20, para. [0214]). 

	Gay et al. does not specifically show that: 1) laminin-1 comprises laminin β1 and γ1 subunit chains [Claim 18]; and 2) the described PAX6+ cells may be neuronal or nerve cells [Claim 19].

	Powell et al. shows that the laminin-1, shown by Gay et al., inherently comprises the laminin β1 and γ1 subunit chains, by way of addressing the limitations of claim 18.
Powell et al. also shows that another name for laminin 511, cited in the claimed subject matter, is laminin-10.
	Powell et al. teaches that laminin isoform Laminin-1 comprises the subunits α1β1γ1, and that laminin-10 comprises the subunits of α5β1γ1 (pg. 403, column 1, Table 2, entry#’s 1 and 10).


 	Regarding claim 19, Osumi et al. teaches that Pax6 is a highly conserved transcription factor that is important in various developmental processes in the central nervous system (CNS), including migration of neurons and formation of neural circuits (pg. 1663, Abstract). Neuroepithelial cells and radial glial cells strongly express Pax6 (pg. 1666, column 2, para. 1). 

Gay et al. as evidenced by Powell et al. and Osumi et al. do not show: 1) administration of laminin 511 (α5β1γ1) and fragments thereof [Claim 18].

Burgeson et al. provides motivation for administering a laminin, that comprises a laminin α5 subunit, for treating a disease, a disorder or a condition of a nerve requiring cell transplantation in a subject, including retinal disorders, as shown by Gay et al., by way of addressing the limitations of claim 18.
Regarding claim 18, Burgeson et al. shows a purified or isolated preparation or composition of laminin 15, which includes laminin chains α5, β2, γ3 (pg. 1, para. [0002] [nexus to Gay et al.] [laminin in a composition]). A method for treating a disorder associated with insufficient neural cell growth, healing and/or regeneration is described (pg. 2, para. [0019]). A method of treating a disorder associated with retina abnormality is provided, e.g., macular degeneration and retinitis pigmentosa (pg. 2, para. [0020] [nexus to Gay et al.] 

Bystrom et al. provides motivation for utilizing different types of laminins, e.g. laminin-1 (α1β1γ1) and laminin-511 (aka laminin-10) (α5β1γ1) (i.e., laminins with different subunit chain compositions) for the same purpose, because the laminin subunits have overlapping biochemical or biophysical properties, by way of addressing the limitations of claim 18.
Bystrom et al. shows a study in which ten fetal eyes were serially sectioned and treated with specific antibodies against Ln- α1, - α2, - α3, - α4, -α5, -β1, - β2, - β3 and - γ1 chains in order to examine the distribution of laminin (Ln) chains in the basement membranes (BMs) of the human eye in fetal development (pg. 777, column 1, para. 1 thru 2, Purpose and Methods). Data showed that the Ln- α1, - α2, - α3, - α4, -α5, -β1, - β2, - β3 and - γ1 chains are present in the BMs of the developing human eye. The simultaneous presence of different Ln chains from the same class in a given BM of the developing eye suggests the possibility that one Ln isoform may be able to substitute for another (pg. 784, column 1, para. 3).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method treating a disease, a disorder or a condition of a nerve requiring cell transplantation in a subject, β1γ1); Burgeson et al. shows that laminin 15 (α5β2γ3) can be used to treat the same retinal diseases as the laminin-1, shown by Gay et al. (i.e., macular degeneration and retinitis pigmentosa); and Bystrom et al. shows that individual subunit chains within an isotype (i.e., α, β, γ) may have interchangeable biochemical or biophysical properties. Therefore, it would be obvious to one of ordinary skill in the art to (try to) substitute the laminin-1 (α1β1γ1), shown by Gay et al., with laminin 511(α5β1γ1) and fragments thereof, as instantly-claimed, with the reasonably predictable expectation that administration of laminin 511 (like laminin-1 and laminin 15) would treat retinal degenerative conditions, such as macular degeneration and retinitis pigmentosa (MPEP 2143 (I)(A,B(3),E,G)). That is, it is akin to substituting art-recognized equivalents for the same purpose (MPEP 2144.06 (II)).
One of ordinary skill in the art would have been motivated to have made that modification, because Gay et al. teaches that the laminin membrane administered with RPE cells may be used for growing or culturing a layer of said cells (pg. 28, para. [0291] and [0293]). That is, the administration of laminin (either as a support membrane or as a separate reagent) would encourage the growth of RPE cells, thereby increasing the 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 21 is rejected under 35 U.S.C. §103 as being unpatentable over Gay et al. as evidenced by Powell et al. and Osumi et al., and in view of Burgeson et al., and Bystrom et al., as applied to claims 18 and 19 above, and further in view of Sawada et al. (International Patent Application Publication No. WO 2015/053375 A1; Pub. Date: 2015-04-16; Earliest priority date: 2013-10-09; see English machine translation (MT) for page/para. numbers), and Deutzmann et al. ((1990) Eur. J. Biochem. 191: 513-522).
[Sawada et al. and Deutzmann et al. cited in the Non-Final Office Action mailed 14 October 2020.]

Gay et al. as evidenced by Powell et al. and Osumi et al., and in view of Burgeson et al., and Bystrom et al., as applied to claims 18 and 19 above, do not show: 1) the agent is laminin 511-E8 fragment [Claim 21].

Sawada et al. provides motivation for administering laminin 511-E8 fragment along with retinal pigment epithelial (RPE) cells in order to treat retinal degenerative diseases, by way of addressing the limitations of claim 21.
Regarding claim 21, Sawada et al. shows a method for amplifying retinal pigment epithelial cells comprising adhering and culturing RPE cells on a culture substrate 

Deutzmann et al. provides further motivation for incorporating laminin 511-E8 fragment into a method for treating a disease, a disorder or a condition of a nerve requiring cell transplantation, by way of addressing the limitations of claim 21.
Deutzmann et al. teaches that the various fragments of laminin are well characterized and their sequences have been established. Fragment E8 of about 240kDa is located at the C-terminal end of laminin’s long arm and is composed of two short B1 and B2 chain segments and a larger A chain segment (pg. 513, column 2, para. 1). Laminin fragment E8 contains major sites responsible for laminin-cell interactions (pg. 513, Abstract).
Regarding claim 21, Deutzmann et al. teaches that laminin fragment E8 has cell adhesion, spreading and neurite-promoting properties (pg. 513, Abstract). Fragment E8 has been shown to stimulate neurite outgrowth of cultured neurons, to promote cell locomotion, and to be involved in establishing cell polarity in developing kidney epithelium (pg. 513, column 1, para. 1). Fragment E8 from the long arm of the cruciform laminin molecule was found to have the most wide-spread effects, with regard to cell 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method treating a disease, a disorder or a condition of a nerve requiring cell transplantation in a subject, comprising administration of laminin 511 and a nerve or retinal pigment epithelial (RPE) cell, as shown by Gay et al. as evidenced by Powell et al. and Osumi et al., and in view of Burgeson et al., and Bystrom et al., as applied to claims 18 and 19 above, by substituting the laminin 511 (α5β1γ1), shown by Gay et al. as evidenced by Powell et al. and Osumi et al., and in view of Burgeson et al., and Bystrom et al., as applied to claims 18 and 19 above, with laminin 511-E8 fragment [Claim 21], as shown by Sawada et al., with a reasonable expectation of success. Sawada et al. teaches that RPE cells can be propagated on laminin 511-E8 fragment, and Gay et al. teaches that RPE cells can be cultivated on a membrane comprising laminin-1, and also used as an administered therapeutic. Therefore, it would be obvious to one of ordinary skill in the art to substitute the laminin-1, shown by Gay et al., with the laminin 511-E8 fragment, shown by Sawada et al., with the reasonably predictable expectation that RPE cells would be successfully propagated on the laminin 511-E8 fragment, and could be administered in conjunction with RPE cells to treat retinal degenerative diseases (MPEP 2143 (I)(A,B(3),G)). That is, it is akin to substituting art-recognized equivalents for the same purpose (MPEP 2144.06 (II)).
One of ordinary skill in the art would have been motivated to have made that 
In addition, it would have been further obvious to have substituted the laminin 511 (α5β1γ1), shown by Gay et al. as evidenced by Powell et al. and Osumi et al., and in view of Burgeson et al., and Bystrom et al., as applied to claims 18 and 19 above, with laminin E8 fragment [Claim 21], as shown by Deutzmann et al., with a reasonable expectation of success. Deutzmann et al. teaches that fragment E8 from the long arm of the cruciform laminin molecule was found to have the most wide-spread effects, with regard to cell attachment and spreading, cell differentiation and the growth or regeneration of processes (neurites) from nerve cells (pg. 513, column 1, para. 1). Therefore, it would be obvious to one of ordinary skill in the art to substitute the laminin 511 (α5β1γ1), shown by Gay et al. as evidenced by Powell et al. and Osumi et al., and in view of Burgeson et al., and Bystrom et al., as applied to claims 18 and 19 above, with laminin E8 fragment [Claim 21], as shown by Deutzmann et al., with the reasonably predictable expectation that nerve cells would be successfully propagated on the laminin E8 fragment, and could be administered in conjunction with nerve cells to treat retinal degenerative diseases (MPEP 2143 (I)(A,B(3),G)). That is, it is akin to 
One of ordinary skill in the art would have been motivated to have made that modification, because Deutzmann et al. teaches that fragment E8 represents a major cell-binding segment of the protein, and its structure is well characterized (pg. 515, column 1, para. 3). In addition, as cited above, it has many, if not all, of the cell-influencing characteristics, as shown by the full length laminin protein. Therefore, being able to incorporate a peptide, which could potentially be synthesized recombinantly, into a treatment protocol, could expedite the availability of the E8 fragment for said therapeutic use, because large amounts of the fragment could be produced and stored in large amounts.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 6-8, filed 11 February 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejection(s), have been fully considered, but they are not persuasive.

Applicant remarks (pg. 7) that Gay et al. merely discloses the use of RPE cells for treating Stargardt disease and macular degeneration, in which laminin 111 is used as a coating to support the growth of RPE cells (paragraphs 0289-0291). Gay et al. does not suggest that laminin should be used in combination with RPE cells/or treatment, let alone that such treatment would be useful for retinitis pigmentosa, 
However, in response to Applicant, Gay et al. does show a pharmaceutical composition comprising retinal pigment epithelial (RPE) cells which can be administered to the eye (as a transplant) in order to treat a retinal degenerative condition (for example, pg. 31, para. [0332] thru pg. 32, para. [0334]). The RPE cells can be provided on a membrane which contains or is coated with laminin. That is, the membrane and layer of cells may be transplanted into the eye of a patient in need thereof, e.g., in the treatment of, for example, age related macular degeneration, macular dystrophy, Stargardt Disease and other diseases or conditions of the retina (pg. 28, para. [0295]).
Applicant remarks (pg. 7) that Burgeson et al. only teaches administering laminin 15 (laminin 532) for treating disorders associated with retina contact, continuity and/or adhesion including macular degeneration and does not indicate or suggest that such laminin is or can be used in combination with RPE cells or neurons for treatment, as required by the pending claims (paragraphs 0019 and 0020). Bystrom et al. does not remedy the deficiencies of Gay et al. and Burgeson et al. because Bystrom et al. merely teaches the presence of different laminin subunits in the development of eye (Abstract of Bystrom et al.). Bystrom et al. does not indicate the effect of each laminin subunit and its role in treating disease, let alone suggest that any laminin subunit is or could be used in combination with RPE cells or neurons for treating retinitis pigmentosa, macular degeneration, Stargardt disease, glaucoma, or optic neuropathy as recited in the pending claims.
However, in response to Applicant, it is well known that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Burgeson et al. was cited to provide motivation for administering laminin for treating a disease, a disorder or a condition of a nerve, including retinal disorders, which is shown by Gay et al. Burgeson et al. shows that laminin15 can be administered as a purified or isolated preparation (aka laminin molecules) to treat neural disorders, including retinal disorders (Abstract). The laminin15 can be administered locally as an injection (pg. 6, para. [0073]) or as implants, such as retinal implants (pg. 7, para. [0092]), the latter of which is shown by Gay et al. Bystrom et al. provides motivation for using different types of laminins, in the pharmaceutical composition, shown by Gay et al. Bystrom et al. shows that the basement membrane of the developing human eye contains different types of laminin, including those having α1, β1, and ɣ1 fragments or chains (see claim 18, which recites laminin511 (α1β1ɣ1). Therefore, in view of both Burgeson et al. and Bystrom et al., it would be obvious to one of ordinary skill in the art to use laminin511 (α1β1ɣ1) in a composition used to treat an eye disorder or disease, because this type of laminin is naturally found in the basement membrane of the eye.
Applicant remarks (pg. 7) that Powell et al. and Sawada et al., at best, merely suggest the use of laminin for in vitro culture maintenance and neurite outgrowth (Powell et al. at page 407, right column, last paragraph; Sawada et al. at Comparative Examples 2 and 3). Neither reference suggests using laminin to treat any disease, let alone using the combination of laminin and RPE cells or neurons to treat the specific 
However, in response to Applicant, Applicants’ own work shows the use of laminin as a coating to promote cell adhesion of RPE cells (originally-filed specification, pg. 63, para. [0107] and pg. 65, para. [0112]). (See Gay et al. for use of laminin-coated membrane.) Applicants’ working examples only show use of laminin administration in a retinal disease model (pg. 67, para. [0118]), and does not show treatment of any other disease, disorder or condition of a nerve. Powell et al. was cited as an inherency reference to show that the laminin-1, shown by Gay et al., comprises distinct subunit chains (i.e., α1β1ɣ1) and that laminin511 (aka laminin-10) comprises subunits α5β1ɣ1 (as recited in instant claim 18). That is, the laminin-1, shown by Gay et al., and laminin511 differ by only one subunit type. Therefore, barring evidence to the contrary, one of ordinary skill in the art would understand that laminin-1 and laminin511 have similar, if not identical, biophysical and/or biochemical properties.
In further response to Applicant, Osumi et al. was cited as an inherency reference to show that the pharmaceutical composition, shown by Gay et al., can comprise, in addition to RPE cells, nerve or neuronal cells. Sawada et al. was cited to address the limitations of instant claim 21, and provides motivation for substituting the laminin-1, shown by Gay et al., with laminin 511-E8 fragment along with RPE cells to treat retinal degenerative diseases. Like Gay et al., Sawada et al. uses laminin 511-E8 fragment to coat a substrate for culturing RPE cells.

However, in response to Applicant, all of the references cited in the 103 rejection which teach administration of RPE cells in conjunction with laminin show that treatment resulted in retinal regeneration and function restoration (e.g., see Gay et al. and Burgeson et al.). While Applicants’ Table 1 shows that different types of laminin have different main expression sites, Bystrom et al. teaches that the developing human eye expresses a variety of different laminin subtypes in the basement membrane, for example, α1, α2, α3, α4, α5, β1, β2, β3 and ɣ1 chains. Therefore, it would be obvious to one of ordinary skill in the art to use a variety of different types of laminin to treat any retinal degenerative disease or disorder.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651